Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s submission filed 07/26/20222 includes changes to the claims, remarks and arguments related to the previous rejection. The above have been entered and considered. Claims 1-13, 15-17 & 19-21 are currently pending. 

Response to Arguments
With regard to the specification objection:
Applicant has amended the title to be reflective of the claimed invention.  Acceptance of the title is reflected in the attached BIB datasheet. 

With regard to the 101 rejection:
Applicant has amended Claims 1, 19 & 20 with no specific apparatus forming a particular machine.  The added limitations further support the abstract concept of collecting information, analyzing it, and displaying certain results of the collection and analysis are directed to obtaining data indicating position coordinates of a surface of an object.   The 101 rejection is maintained.

With regard to the 112(b) rejections:
Claims 1-13, 15-17 & 19-20 have been amended to address the clarity of the types of circuitry to perform each claimed function.  The 112(b) rejection of the claims regarding the circuitry terms is withdrawn.

Claims 1, 19 & 20 have been amended to address the missing step of obtaining the measurement data of the surface data and then process the data into dividing a coordinate space.  The 112(b) rejection of the Claims 1, 19 & 20 regarding the processing steps is withdrawn.

Claim 19 have been amended to include the processing of the data prior to displaying.  The 112(b) rejection of the Claim 19 regarding the displaying steps is withdrawn.

Claim 15 has been amended to address the clarity of the origin of the coordinate axis.  The 112(b) rejection of the Claim 15 regarding the coordinate axis is withdrawn.
Claim 18 has been cancelled.  The 112(b) rejection of the claim is moot.

With regard to the Claim interpretation:
Applicant has amended the claims to remove the means plus function language associated with the term “circuitry”.  The 112(f) interpretation of the claim is withdrawn.

With regard to 103 rejection:
Applicant’s arguments with respect to Claims 1-13, 15-17 & 19-20 have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection.
Applicant has added the following new limitation to the independent claims that requires additional search and consideration:
 
construct a three-dimensional coordinate space, based on reference points, at least one of the reference points being a characteristic point of a shape of the object, an origin of the three-dimensional coordinate space being internal to the object, divide the three-dimensional coordinate space into a plurality of subspaces, determine which of the plurality of subspaces the shape measurement data belongs.
Applicant’s arguments and amendments with regard to Claims 1-13, 15-17 & 19-20 and the new Claim 21 have been considered in light of the previous reference of Paulson in view of the new teaching Toshimitsu.  The arguments and amended claims do not overcome the prior art at the time of the filing of the invention. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-13, 15-17 & 19-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more in the claims than the abstract idea itself. These Claims are directed to an abstract idea, which have been found ineligible by judicial exception under Supreme Court Cases including Alice Corp. v. CLS Bank International, 573 U.S., 134 S. Ct. 2368 (2014)[hereinafter “Alice Corp.”] and Mayo Collaborative Services v. Prometheus Laboratories, Inc., 56/826 U. S. (2012) [hereinafter “Mayo”].  The Claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception, as addressed below.  

Eligibility Step 1: The Four Categories of Statutory Subject Matter (MPEP 2106.03)
Applied to the present application, under step 1 of the Guidance analysis, the Claims belong to the statutory class of a machine (apparatus of Claims 1-13, 15-17 & 20-21) and a process (method of Claim 19). 

Eligibility Step 2a: Whether a Claim is Directed to a Judicial Exception (MPEP 2106.04).
Step 2a is two prong analysis:

(1) Prong One Asks:  Does the claim recite an abstract idea?
Claims 1-13, 15-17 & 19-21 recite an abstract idea that is subject to a judicial exception.  Claims 1-13, 15-17 & 19-21 pertain to a judicial exception such as explained in MPEP 2106.04(a)(2) Concepts The Courts Have Identified As Abstract Ideas.  In Applicant’s case the following judicial exception is applied.
MPEP 2106.04(a)(2)(III) "AN IDEA 'OF ITSELF'"
This exclusion has recently been reaffirmed by the Supreme Court in the Alice Corp. decision.  Recent Federal Circuit cases have further found that collecting information, analyzing it, and displaying certain results of the collection and analysis are directed to a composite of abstract ideas under step 2A of the guidance (Part/Step 1 of the Mayo test). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas--the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). "Courts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person’s mind." Versata Dev. Group v. SAP Am., Inc., 793 F.3d 1306, 1335, 115 USPQ2d 1681, 1702 (Fed. Cir. 2015). In Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 119 U.S.P.Q.2d (BNA) 1739 (Fed. Cir. 2016), the Federal Circuit explained that concepts of collecting and analyzing information fall within the "realm of abstract ideas" because information is intangible.

Independent Claims 1, 19 & 20 recite the abstract concept of obtaining data indicating position coordinates of a surface of an object.   
Claim 1 is an apparatus claim reciting the abstract steps of:
obtain shape measurement data indicating position coordinates of a surface of an object and transmit the data (collecting and organizing data using comparison and mathematical correlation and computation).
receive the shape measurement data from the three dimensional object measuring device indicating position coordinates of a-the surface of and object from the three dimensional object measuring device (mathematical correlation and computation).
construct a three-dimensional coordinate space, based on reference points, at least one of the reference points being a characteristic point of a shape of the object, an origin of the three-dimensional coordinate space being internal to the object, divide the three-dimensional coordinate space into a plurality of subspaces, determine which of the plurality of subspaces the shape measurement data belongs (mathematical correlation and computation).
displaying the plurality of subspaces are displayed (collecting and organizing data using comparison and mathematical correlation and computation).
 
Claim 19 is a method claim reciting the abstract steps of:
obtaining data indicating position coordinates of a surface of an object (collecting and organizing data using comparison and mathematical correlation and computation).
outputting information to associate amount information of the data belonging to at least one of a plurality of subspaces obtained by dividing a coordinate space with the plurality of subspaces when the amount information (mathematical correlation and computation).
construct a three-dimensional coordinate space, based on reference points, at least one of the reference points being a characteristic point of a shape of the object, an origin of the three-dimensional coordinate space being internal to the object, divide the three-dimensional coordinate space into a plurality of subspaces, determine which of the plurality of subspaces the shape measurement data belongs (mathematical correlation and computation).
displaying the plurality of subspaces are displayed (collecting and organizing data using comparison and mathematical correlation and computation).

Claim 20 A non-transitory machine-readable storage medium including instructions which, when executed, cause a processor reciting the abstract steps of:

obtaining data indicating position coordinates of a surface of an object (collecting and organizing data using comparison and mathematical correlation and computation).
outputting information to associate amount information of the data belonging to at least one of a plurality of subspaces obtained by dividing a coordinate space with the plurality of subspaces when the amount information (mathematical correlation and computation).
construct a three-dimensional coordinate space, based on reference points, at least one of the reference points being a characteristic point of a shape of the object, an origin of the three-dimensional coordinate space being internal to the object, divide the three-dimensional coordinate space into a plurality of subspaces, determine which of the plurality of subspaces the shape measurement data belongs (mathematical correlation and computation).
displaying the plurality of subspaces are displayed (collecting and organizing data using comparison and mathematical correlation and computation).


With regard to the instant case the following similar cases to Applicant’s claimed invention are also directed to organizing, collecting, monitoring, comparing and analyzing data:
collecting, displaying, and manipulating data, Intellectual Ventures I LLC v. Capital One Fin. Corp., 850 F.3d 1332, 1340, 121 USPQ2d 1940, 1947 (Fed. Cir. 2017);  
collecting information, analyzing it, and displaying certain results of the collection and analysis, Electric Power Group, LLC v. Alstom, S.A., 830 F.3d 1350, 1351, 119 USPQ2d 1739, 1739 (Fed. Cir. 2016);
creating an index, and using that index to search for and retrieve data, Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d 1315, 1327, 121 USPQ2d 1928, 1936 (Fed. Cir. 2017);
organizing information through mathematical correlations, Digitech Image Techs., LLC v. Electronics for Imaging, Inc., 758 F.3d 1344, 1350-51, 111 USPQ2d 1717, 1721 (Fed. Cir. 2014);
And the additional non-precedential case cited in the Subject Matter Eligibility Guidance of court decisions dated March 14, 2018.
collecting, organizing and analyzing sensor data, TDE Petroleum Data Solutions v. AKM Enterprise, 555 Fed. Appx. 950 (Fed. Cir. 2016).


(2) Prong Two Asks: Does the claim recite additional elements that integrate the judicial exception into a practical application?

Independent Claims 1, 19 & 20 do not recite additional elements that integrate the judicial exception into practical application.  The object measurement device, measurement support device and display unit configured to perform the abstract concept in Claims 1 & 19 are recitations of generic devices performing their established function in supporting of collecting organizing and displaying the abstract concept.  The computer-readable non-transitory recording medium storing a program in Claim 20 provide no claim to an improvement to the functioning of a computer or it’s components or to another technology without reference to what is well-understood, routine, conventional activity.  
 
Claims 2-13, 15-17 & 21 cite steps of mathematic calculation and organization in support of the abstract concept.


Eligibility Step 2B: Whether a Claim Amounts to Significantly More (MPEP 2106.05)
The Claims when analyzed as a whole do not recite elements "significantly more" than just the abstract idea itself, and are comparable to items discussed in the cases mentioned above or are well-understood, routine, and conventional within the relevant art without providing elements or steps directed to the following guidance of significantly more:

For Applicant’s invention, the recitation of the elements: 
Claims 1, 19 & 20 do not represent significantly more than the abstract idea itself under reasoning comparable to that done in the case law cited above, in other precedential cases or under the guidance of MPEP 2106.05.  With regard to the independent claims reciting a measuring apparatus with circuitry configured to obtain data indicating position coordinates of a surface of an object:  obtain data indicating position coordinates of a surface of an object, as the reference of US 20090289938; “Paulsen” establishes the use of the generic elements of a measuring apparatus (Fig. 1: sensor probe 102) comprising circuitry (Fig. 1: 104-108 support circuity) [0041: describes details of support elements 104-108] configured to: obtain data indicating position coordinates of a surface of an object [0041: the signals received from the probe 102 and the signals received from the sensor unit 104, the signal processing unit 105 & 106 computes coordinates of the point 109 relative to a suitable coordinate system, e.g. a Cartesian coordinate system. An operator may move the probe 102 around inside the cavity 101 and measure coordinates of a plurality of points so as to obtain a point cloud of a plurality of points indicative of the surface 108], and  5output information [0041:  The signal processing unit 105 & 106 forwards the thus obtained point coordinates to a data processing system 106].

With regard to establishing the generic nature of the elements in  independent Claim 20 directed to reciting a processor and memory.  The elements perform their routine roles without improvement which are known.  

Dependent Claims 2-13, 15-17 & 21 when analyzed together with their base claims are held to be patent ineligible under 35 U.S.C. 101, because the additional recited limitations fail to establish the claims are not directed to an abstract idea without significantly more than the abstract idea itself.   The citing of a display is a recitation of a generic tool used to organize and present the abstract concept.  Claim 17 provides an element of a head to be imaged with no special arrangement of the equipment to scan the head.  The scanning of an object by a measuring apparatus provides no useful combination of  the well-established art of image scanning of an object.

Claims 2-13, 15-17 & 21.  further adds to the abstract concept of Claim 1 and recites the following additional steps:
Claim 2: 
removing, from the obtained data, the data determined to involve noise based on a prescribed condition, as noise, wherein the circuitry outputs information to associate amount information of the data from which the noise has been removed, belonging to the plurality of subspaces, 15with display of the plurality of subspaces.

Claim 3:  
selecting two items of data that are temporally or spatially close to each 20other, from among a plurality of items of the obtained data, sets a displacement vector formed by the two items of data.
determining position vector determined by a prescribed point and one of the two items of data.

Claim 4:
selecting three items of data that are temporally or spatially close to each 30other, from among a plurality of items of the obtained data, selects any desired two pairs of data from among the three items of data and sets two displacement vectors determined by the selected two pairs of data.
determining that at least one of the selected three items of data involves noise, based on an angle that the two displacement vectors form, and removes the noise.

Claim 5:
selecting a plurality of items of data that are temporally or spatially close to each other, from among a plurality of items of the obtained data, 
calculating a plurality of distances between a predetermined point and each of a plurality of points indicated by the plurality of items of data, 10
obtaining a representative value from the plurality of calculated distances
determining a difference between one of the plurality of distances and the representative value exceeds a predetermined threshold, that the data corresponding to the one of the plurality of distances involves noise, and removes the 15noise.

Claim 6:
constructing the coordinate space, wherein the circuitry divides the constructed coordinate space into the plurality 20of subspaces  
obtaining, as the data, shape measurement data indicating coordinate data of a surface shape of the object from a measuring device, wherein the circuitry determines to which one of the plurality of subspaces the obtained shape measurement data belongs, and  25a 
displaying to display amount information of the shape measurement data that makes up a plurality of subspaces belonging to the plurality of subspaces of a measured object represented by the shape measurement data.

Claim 7:
displaying the data so as to be visually identifiable for each one of the plurality of subspaces.

Claim 8:
calculating an evaluation value based on the shape measurement data that makes up the plurality of subspaces, for each one of the plurality of subspaces including the plurality of subspaces, and  5wherein, as a mode of controlling the display to display the data
displaying the plurality of subspaces of the measured object based on the evaluation value.
Claim 9:
calculating, as the evaluation value, an integrated value of a number of points of the shape measurement data belonging to the plurality of subspaces.



Claim 10:  
calculating as the evaluation value, a ratio of an integrated value of a number of points 15of the shape measurement data belonging to the plurality of subspaces with reference to a prescribed reference value.

Claim 11:  
calculating and obtaining, as the evaluation value, a density of the shape measurement data 20belonging to the plurality of subspaces.

Claim 12:  
displaying the data, the circuitry color-codes the plurality of subspaces corresponding to the evaluation value with a color associated with the 25evaluation value, and causes the display to display a color-coded plurality of subspaces.

Claim 13:  
displaying a mode of controlling the display to display the data, the circuitry causes the display to display a graph indicating the evaluation value.


Claim 15:  
extracting a coordinate axis based on a distribution of the obtained shape measurement data, and 
constructing the three-dimensional coordinate space based on the 10extracted coordinate axis.

Claim 16: 
Constructing as the coordinate space a two-dimensional plane obtained by projecting three-dimensional coordinate space onto any desired plane, 15and wherein the circuitry divides the two-dimensional plane into the plurality of subspaces, 
determines to which one of the plurality of subspaces the obtained shape measurement data belongs.

Claim 17: 
obtaining from the measuring device the shape measurement data indicative of a position of an anatomic reference point in the human head, and  25wherein the circuitry 
constructing the coordinate space using the shape measurement data indicative of a position of the anatomic reference point.

Claim 21:
re-obtain shape measurement data indicating position coordinates of a surface of an object, and the measurement support device is configured to determine the amount information based on the obtained shape measurement data and the re-obtained shape measurement data


Claims 1-13, 15-17 & 19-21 as a whole do not confine the claims to a particular useful application of the abstract idea, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea (see MPEP 2105 & 106.05(II)).
the invention. 
Claim Objections
Claims 2-13, 15-17 & 19-21 have been amended to add the limitation of “the measurement support device is configured to [plural verb i.e. removes]” The verb proceeding the term, in each case, should be singular.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 19 & 20 are rejected under 35 U.S.C. 102(a)(1&2) as being anticipated by Paulsen (US 20090289938; “Paulsen”).

Claim 19. Paulsen discloses a measuring method [Abstract]: obtaining data indicating position coordinates of an object [0046:  recess receives coordinates of a point on the surface to be reconstructed. For example, the process may receive a stream of points, e.g. from a scanning apparatus as described above during a scanning process. For example, the process may receive the point data as x, y, z-coordinates in a Cartesian coordinate system. For the purpose of the present description, it will be assumed that the following steps are performed for each received point]  transmit the data to a measurement support device (105 & 106) [0041:  The probe is connected to a signal processing unit 105 & 106 for processing received signals from the probe 102] receive the data by the measurement support device [0041 & 0045]; constructing a three-dimensional coordinate space  based on reference points [0045:  The process starts at step S1 where the process is initialized. In particular, the process divides a 3D volume to be scanned into a set of sub-volumes, preferably non-overlapping sub-volumes. The sub-volumes may have any suitable size and form, e.g. cubes, rectangular boxes, cylinder segments, etc. In the following the sub-volumes will also be referred to as volume cells or simply cells], at least one of the reference points being a characteristic point of a shape of the object [0041: the signals received from the probe 102 and the signals received from the sensor unit 104, the signal processing unit 105 & 106 computes coordinates of the point 109 relative to a suitable coordinate system, e.g. a Cartesian coordinate system. An operator may move the probe 102 around inside the cavity 101 and measure coordinates of a plurality of points so as to obtain a point cloud of a plurality of points indicative of the surface 108]; dividing the three-dimensional coordinate space into a plurality of subspaces [0045-0046:  the process divides a 3D volume to be scanned into a set of sub-volumes, preferably non-overlapping sub-volumes. The sub-volumes may have any suitable size and form, e.g. cubes, rectangular boxes, cylinder segments, etc. In the following the sub-volumes will also be referred to as volume cells or simply cells]; determining which of the plurality of subspaces the obtained data belongs  [0046-0048:   In subsequent step S3, the process identifies which of the sub-volumes the received point lies in]; outputting information to associate amount information of the data belonging to at least one of a plurality of subspaces (Fig. 3)[0046-0047:  the process receives coordinates of a point on the surface to be reconstructed. For example, the process may receive a stream of points, e.g. from a scanning apparatus as described above during a scanning process. For example, the process may receive the point data as x,y,z-coordinates in a Cartesian coordinate system. For the purpose of the present description, it will be assumed that the following steps are performed for each received point. However, it will be appreciated that the process may also be performed by receiving and buffering a number of points and then processing the buffered points while subsequent points are received and buffered. In FIG. 3, the most recently received point is designated by reference numeral 302. FIG. 4 shows a point cloud of an internal surface of a cavity] obtained by dividing a coordinate space [0041-0042: the signals received from the probe 102 and the signals received from the sensor unit 104, the signal processing unit 105 & 106 computes coordinates of the point 109 relative to a suitable coordinate system, e.g. a Cartesian coordinate system. An operator may move the probe 102 around inside the cavity 101 and measure coordinates of a plurality of points so as to obtain a point cloud of a plurality of points indicative of the surface 108], with the plurality of subspaces [0045-0046:  the process divides a 3D volume to be scanned into a set of sub-volumes, preferably non-overlapping sub-volumes] when the amount information and the plurality of subspaces are displayed [0047]; and display the amount information a measuring method [0043 display the scan] & [0045:  FIG. 3 schematically illustrates a sectional view of a cubic volume 301, i.e. the section of the volume 301 is shown as a square. The volume 301 is divided into equal sized cubic cells. One of the cells is designated by reference numeral 303. A number of received points are illustrated as black dots. During the initialization step 301, the process may initialise further data structures, e.g. data structures assisting efficient identification and/or indexing of the generated sub-volumes, e.g. a look-up table indicating for each sub-volume a number of neighbouring sub-volumes defining a respective predetermined proximity/neighbourhood for each sub-volume. (Fig. 2: overview logic of the method)].

Claim 20. Paulsen discloses A computer-readable non-transitory recording medium storing a program (Fig. 1: 106: computer with data storage capability) [0041:  The data processing system 106 may store the received point coordinates and/or output the data for use by another data processing system and/or display them as a point cloud on a display 107] for causing a computer to execute a measuring method (Fig. 2), the measuring method (Fig. 2) comprising: obtaining data indicating position coordinates of a surface of an object [0041: the signals received from the probe 102 and the signals received from the sensor unit 104, the signal processing unit 105 & 106 computes coordinates of the point 109 relative to a suitable coordinate system, e.g. a Cartesian coordinate system. An operator may move the probe 102 around inside the cavity 101 and measure coordinates of a plurality of points so as to obtain a point cloud of a plurality of points indicative of the surface 108]; transmit the data to a measurement support device (105 & 106) [0041:  The probe is connected to a signal processing unit 105 & 106 for processing received signals from the probe 102]; receive the data by the measurement support device [0041 & 0045]; constructing a three-dimensional coordinate space, based on reference points [0045:  The process starts at step S1 where the process is initialized. In particular, the process divides a 3D volume to be scanned into a set of sub-volumes, preferably non-overlapping sub-volumes. The sub-volumes may have any suitable size and form, e.g. cubes, rectangular boxes, cylinder segments, etc. In the following the sub-volumes will also be referred to as volume cells or simply cells], at least one of the reference points being a characteristic point of a shape of the object [0041: the signals received from the probe 102 and the signals received from the sensor unit 104, the signal processing unit 105 & 106 computes coordinates of the point 109 relative to a suitable coordinate system, e.g. a Cartesian coordinate system. An operator may move the probe 102 around inside the cavity 101 and measure coordinates of a plurality of points so as to obtain a point cloud of a plurality of points indicative of the surface 108]; dividing the three-dimensional coordinate space into a plurality of subspaces [0045-0046:  the process divides a 3D volume to be scanned into a set of sub-volumes, preferably non-overlapping sub-volumes]; determining which of the plurality of subspaces the obtained data belongs [0047-0048:   In subsequent step S3, the process identifies which of the sub-volumes the received point lies in]; outputting information to associate amount information of the data belonging to at least one of a plurality of subspaces [0046:  the process receives coordinates of a point on the surface to be reconstructed. For example, the process may receive a stream of points, e.g. from a scanning apparatus as described above during a scanning process. For example, the process may receive the point data as x,y,z-coordinates in a Cartesian coordinate system. For the purpose of the present description, it will be assumed that the following steps are performed for each received point. However, it will be appreciated that the process may also be performed by receiving and buffering a number of points and then processing the buffered points while subsequent points are received and buffered. In FIG. 3, the most recently received point is designated by reference numeral 302. FIG. 4 shows a point cloud of an internal surface of a cavity]  obtained by dividing a coordinate space with the plurality of subspaces [0045-0046:  the process divides a 3D volume to be scanned into a set of sub-volumes, preferably non-overlapping sub-volumes] when the amount information and the plurality of subspaces are displayed [0045-0046]; and  display the amount information [0043 display the scan] & [0045:  FIG. 3 schematically illustrates a sectional view of a cubic volume 301, i.e. the section of the volume 301 is shown as a square. The volume 301 is divided into equal sized cubic cells. One of the cells is designated by reference numeral 303. A number of received points are illustrated as black dots. During the initialization step 301, the process may initialise further data structures, e.g. data structures assisting efficient identification and/or indexing of the generated sub-volumes, e.g. a look-up table indicating for each sub-volume a number of neighbouring sub-volumes defining a respective predetermined proximity/neighbourhood for each sub-volume. (Fig. 2: overview logic of the method)].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-11, 13, 16-17 & 21 are rejected under 35 U.S.C. 103 as being unpatentable over Paulsen (US 20090289938; “Paulsen”) in view of Toshimitsu (JPH07134001; “Toshimitsu” translation provided for citations).


Claim 1. Paulsen discloses a measuring apparatus (Fig. 1: sensor probe 102 & 104) comprising:  three-dimensional object measuring device (Fig. 1) configured to obtain shape measurement data (Fig. 1: 104) indicating position coordinates of a surface of an object [0046:  recess receives coordinates of a point on the surface to be reconstructed. For example, the process may receive a stream of points, e.g. from a scanning apparatus as described above during a scanning process. For example, the process may receive the point data as x,y,z-coordinates in a Cartesian coordinate system. For the purpose of the present description, it will be assumed that the following steps are performed for each received point] and transmit the data [0024:  transducing means transmitting a magnetic field associated with the probe and second transducing means fixed relative to the object, and detecting the magnetic field generated by the transmitter], and output the shape measurement data [0024]; and a measurement support device (Fig. 1: 105 & 106), the measurement support device (Fig. 1: 105 & 106) [0041] configured to: receive the shape measurement data from the three dimensional object (Fig. 1:  101)[0041] measuring device (Fig. 1: sensor unit 105 & 106) indicating position coordinates of the surface of the object [0041-0042: the signals received from the probe 102 and the signals received from the sensor unit 104, the signal processing unit 105 & 106 computes coordinates of the point 109 relative to a suitable coordinate system, e.g. a Cartesian coordinate system. An operator may move the probe 102 around inside the cavity 101 and measure coordinates of a plurality of points so as to obtain a point cloud of a plurality of points indicative of the surface 108], from the three dimensional object measuring device [0045], divide the three-dimensional coordinate space into a plurality of subspaces [0045:  The process starts at step S1 where the process is initialized. In particular, the process divides a 3D volume to be scanned into a set of sub-volumes, preferably non-overlapping sub-volumes. The sub-volumes may have any suitable size and form, e.g. cubes, rectangular boxes, cylinder segments, etc. In the following the sub-volumes will also be referred to as volume cells or simply cells], determine which of the plurality of subspaces the shape measurement data belongs [0045] an amount information of the shape measurement data belonging to at least one of a plurality of subspaces [0045] obtained by dividing a coordinate space [0045] with the plurality of subspaces [0045] a display unit (Fig.1: display 107) configured to display the amount information [0043].  Paulson further discloses the object’s surface coordinates  but not from an implied interior origin [0046:  The process continues at step S2 where the process receives coordinates of a point on the surface to be reconstructed. For example, the process may receive a stream of points, e.g. from a scanning apparatus as described above during a scanning process. For example, the process may receive the point data as x,y,z-coordinates in a Cartesian coordinate system].  Paulsen does not explicitly disclose:
construct a three-dimensional coordinate space, based on reference points, at least one of the reference points being a characteristic point of a shape of the object, an origin of the three-dimensional coordinate space being internal to the object.

Toshimitsu teaches a three-dimensional shape measuring and displaying device in a general industrial field, particularly, measuring and displaying a three-dimensional shape by a magnetic field and the object to be measured is subdivided into a large number of outer peripheral lines [0001 & 0005].  Toshimitsu further teaches constructing a three-dimensional coordinate space [0037: In the main part of the step of forming the three-dimensional shape, first, only the axis-set bright points 24a, 24b, 24c, 24d and the shape-measured bright points 25a, 25b, 25c,... in the preliminary measurement step are displayed in the three-dimensional image region SL, the three-dimensional coordinate system is set certainly, and the operation personnel is instructed to start the main part of the step of forming the three-dimensional shape], based on reference points (Fig. 8:  points 24a-d), at least one of the reference points being a characteristic point of a shape of the object (Fig. 8:  points 24a-d), an origin of the three-dimensional coordinate space being internal to the object (Fig. 8: shows origin of the coordinate space centered in object)[0036:  a plurality of predetermined positions are displayed as measurement bright spots, and a representative measurement location having typical characteristics in the measurement object is indicated to prompt preferential measurement of the measurement location].

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Toshimitsu’s translating of the reference origin of the coordinates internally to the object scanned as a coordinate translation to use with Paulsen’s scanning and subsection analysis and processing because accurate rendering of the surface of an object from a common internal origin point improves the accuracy of the surface rendering by eliminating error inducing overlaps of coordinates from a plurality of origins [Toshimitsu 0002]. 

Claim 6. Dependent on the measuring apparatus according to claim 1.  Paulsen further discloses the measurement support device (105 & 106) is configured to determine a plurality of subareas belonging to the plurality of subspaces [0045:  The process starts at step S1 where the process is initialized. In particular, the process divides a 3D volume to be scanned into a set of sub-volumes, preferably non-overlapping sub-volumes. The sub-volumes may have any suitable size and form, e.g. cubes, rectangular boxes, cylinder segments, etc. In the following the sub-volumes will also be referred to as volume cells or simply cells], of a measured object represented by the shape measurement data [0045], 25wherein the measurement support device (105 & 106)  [0041: describes details of support elements 104-108] causes a display unit (Fig. 1: display 107) to display [0007] amount information of the shape measurement data (Fig. 10a-c: numerical representations of the shapes) that makes up a plurality of subareas [0058  One cluster includes local surface representations 1020-1026, a second cluster includes local surface representations 1027-1032, while a third cluster includes local surface representations 1032-1035] belonging to the plurality of subspaces of a measured object represented by the shape measurement data [0065:  the process is illustrated in FIGS. 10b-d. In particular, FIG. 10b shows the local surface representations with their respective local surface normals. The generated off-surface points are labelled "+1" and "-1", respectively. FIG. 10c shows the generated modified point cloud with the function values f(x,y,z)=1 and f(x,y,z)=-1 assigned to the respective points. FIG. 10d shows the fitted function 1040].  

Claim 7. Dependent on the measuring apparatus according to claim 6.  Paulsen further discloses the measurement support device (Fig. 1: 105 & 106) [0041: describes details of support elements 104-108] configured to cause 30the display unit (Fig. 1: display 107) to display the data (Figs. 8 & 9) so as to be visually identifiable for each one of the plurality of subspaces [0007:  once the entire surface of an object has been scanned by means of a scanner, a surface reconstruction process may be performed on a computer allowing a reconstructed surface to be displayed and saved].   

Claim 8. Dependent on the measuring device according to claim 6. Paulsen further discloses the measurement support device (Fig. 1: 105 & 106) [0041: describes details of support elements 104-108] configured to calculates an evaluation value based on the shape measurement data that makes up the plurality of subspaces, for each one of the plurality of subspaces including the plurality of subareas [0048:  In subsequent step S4, the process determines how many points the current cell 303 includes. If the number exceeds a predetermined threshold, the process proceeds at step S5 and computes a local surface representation 305 of the scanned surface associated with the current cell 303; otherwise, the process returns to step S2 and receives the next point. The threshold number may be any suitable number of points, e.g. 100 points. It will be appreciated that the process may use alternative or additional trigger conditions to determine whether to proceed at step S5 or whether to receive one or more additional points], and 5wherein, as a mode of controlling the display unit (Fig. 1: 107 display) to display the data [0007:  once the entire surface of an object has been scanned by means of a scanner, a surface reconstruction process may be performed on a computer allowing a reconstructed surface to be displayed and saved], the measurement support device is configured to causes the display (Fig. 1: 107 display) to display the plurality of subareas  of the measured object based on the evaluation value [0007:  once the entire surface of an object has been scanned by means of a scanner, a surface reconstruction process may be performed on a computer allowing a reconstructed surface to be displayed and saved].     

Claim 9. Dependent on the measuring apparatus according to claim 8. Paulsen further discloses the measurement support device (Fig. 1: 105 & 106) [0041: describes details of support elements 104-108] configured to 10calculates, as the evaluation value [0048], an integrated value of a number of points of the shape measurement data belonging to the plurality of subspaces [0048: In subsequent step S4, the process determines how many points the current cell 303 includes. If the number exceeds a predetermined threshold, the process proceeds at step S5 and computes a local surface representation 305 of the scanned surface associated with the current cell 303; otherwise, the process returns to step S2 and receives the next point. The threshold number may be any suitable number of points, e.g. 100 points. It will be appreciated that the process may use alternative or additional trigger conditions to determine whether to proceed at step S5 or whether to receive one or more additional points. For example, the trigger condition may be based on the number of points included in the current cell 303 and the number of points included in the cells 304 of the neighbourhood of the current cell 303].  

Claim 10. Dependent on the measuring apparatus according to claim 8. Paulsen further discloses the measurement support device (Fig. 1: 105 & 106) [0041: describes details of support elements 104-108] configured to: calculates, as the evaluation value, a ratio of an integrated value of a number of points 15of the shape measurement data belonging to the plurality of subspaces with reference to a prescribed reference value [0047 or example, when the geometry of the sub-volumes matches the coordinate system used, the sub-volume may be identified by simple integer division of the point coordinates. For example, the process may maintain a data structure, e.g. a list, for each sub-volume indicative of the point coordinates of the points associated with that sub-volume. In the example of FIG. 3, the received point 302 is assigned to cell 303. In the following, the cell 302 to which the received point 303 is assigned will also be referred to as the "current cell."].  

Claim 11. Dependent on the measuring apparatus according to claim 8. Paulsen further discloses the measurement support device (Fig. 1: 105 & 106) [0041: describes details of support elements 104-108] configured to: calculates and obtains, as the evaluation value, a density of the shape measurement data [0063:  Accordingly, in step S72 the process generates a modified point cloud from the local surface representations by generating a density representation comprising artificial off-surface points. In particular, the density may be computed by creating two points for each local surface representation: one with a value of -1 in the opposite direction of the local surface normal associated with the local surface representation, and one with a value of +1 in the direction of the normal] 20belonging to the plurality of subspaces (Fig. 10a:  One cluster includes local surface representations 1020-1026, a second cluster includes local surface representations 1027-1032, while a third cluster includes local surface representations 1032-1035). 
 
Claim 13. Dependent on the measuring apparatus according to claim 8. Paulsen further discloses as a mode of controlling the display unit (Fig. 1: 107 display) to display the data [0007], the measurement support device (Fig. 1: 105-106 support circuity) [0041: describes details of support elements 104-108] is configured to causes the display (Fig. 1: 107) to display (Fig. 1: 107) a graph indicating the evaluation value [0007:  once the entire surface of an object has been scanned by means of a scanner, a surface reconstruction process may be performed on a computer allowing a reconstructed surface to be displayed and saved].  

Claim 16. Dependent on the measuring apparatus according to claim 6.  Paulsen further discloses the measurement support device (Fig. 1: 105 & 106) [0041: describes details of support elements 104-108] is configured to: constructs as the coordinate space a two-dimensional plane (Fig. 3) obtained by projecting three-dimensional coordinate space onto any desired plane [0050:  FIG. 3, an ellipsoid 305 calculated for current cell 303 is shown. Each ellipsoid may be computed using a principal component analysis (PCA) of the points in the near surrounding, e.g. in the predetermined proximity defined by the neighbour cells. The shape of the ellipsoid may be used to determine whether a part of the sampled surface is actually present or if the points in this local region are just noise. The ellipsoid should ideally be flat], 15and wherein the circuitry divides the two-dimensional plane (Fig. 3)[0045:  For example, cells 304 define a neighbourhood of cells 303]  into the plurality of subspaces [0045] and wherein the circuitry  (Fig. 1: 104-108 support circuity) determines to which one of the plurality of subspaces (Fig. 3: 303 & 304) the obtained shape measurement data belongs [0048:  For example, the trigger condition may be based on the number of points included in the current cell 303 and the number of points included in the cells 304 of the neighbourhood of the current cell 303].  
 
Claim 17. Dependent on the measuring apparatus according to claim 6.  Paulsen does not explicitly disclose: 
the object is a human head, the circuitry obtains from the measuring device the shape measurement data indicative of a position of an anatomic reference point in the human head, and  25wherein the circuitry constructs the coordinate space using the shape measurement data indicative of a position of the anatomic reference point.

Toshimitsu teaches a three-dimensional shape measuring and displaying device in a general industrial field, particularly, measuring and displaying a three-dimensional shape by a magnetic field and the object to be measured is subdivided into a large number of outer peripheral lines [0001 & 0005].  Toshimitsu further teaches the object is a human head (Figs. 5 & 6) the circuitry (Fig. 8: laser scanner) [0004:  this device is a laser measurement image device, and a mounting table 1 irradiates a laser beam while rotating the object 2 to be measured. A ranging unit 3 that detects the light reflected by the measured object 2 and converts it into an electric signal to scan the irradiation point on the measured object] obtains from the measuring device the shape measurement data indicative of a position of an anatomic reference point in the human head [0029:  FIG. 6 is an explanatory diagram for explaining the measured rotation image in FIG. 4 in detail In FIG. 6, this measurement rotation image has coordinate formation bright spots 24a, 24b, 24c, 24d that display spatial positions based on each coordinate axis information 8a, and shape measurement bright spots that display spatial positions based on each measurement information. 25a, 25b, 25c, ... Are displayed and configured], and  25wherein the circuitry constructs the coordinate space using the shape measurement data indicative of a position of the anatomic reference point [0029].

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Toshimitsu’s application of three-dimensional scanning and apply it to a human head as an application to use with Paulsen’s scanning apparatus and processing because accurate scanning of a human head improves the medical evaluation of the head with the all the irregularities [Toshimitsu 0002]. 


Claim 21. Dependent on the measuring apparatus according to claim 1.   Paulsen further discloses the three dimensional object measuring device (Fig. 1)  is configured to re-obtain shape measurement data indicating position coordinates of a surface of an object (Fig. 2: after step 8 the loop returns to re-obtain shape measurement data a S2) [0046 & 0054], and the measurement support device (Fig. 1 105 & 106) is configured to determine the amount information based on the obtained shape measurement data and the re-obtained shape measurement data [via a second iteration identified in 0054 the step in paras 0047-0048 S3-S7are repeated].

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Paulsen and Toshimitsu and in further view of Youngchun (CN107525491; “Youngchun”; translation provided for citations). 

10Claim 2. Dependent on the measuring apparatus according to claim 1.  Paulsen further discloses the measurement support device (105 & 106) is configured to remove [0050], from the obtained shape measurement data (Fig. 3), noise determined to involve noise based on a prescribed condition [0050: (PCA) of the points in the near surrounding, e.g. in the predetermined proximity defined by the neighbour cells. The shape of the ellipsoid may be used to determine whether a part of the sampled surface is actually present or if the points in this local region are just noise. The ellipsoid should ideally be flat. A local plane-likelihood may be expressed as the percent of the variation explained by the two first Eigenvectors computed by the PCA, while the magnitude of the third Eigenvector is proportional to the local noise. In one embodiment, the process generates an ellipsoid (or updates a previously computed ellipsoid) only if the two first Eigenvectors explain a minimum threshold fraction of the variation], as noise, wherein the measurement support device (Fig. 1: 105 & 106) [0041: describes details of support elements 104-108]& [0050: Initially, the orientation of the local surface normal may be defined relative to the scanner path of the scanner/probe that has obtained the point cloud data … [0052] the process determines whether the number of calculated/updated local surface representations is larger than a predetermined threshold. Again, the threshold may be a pre-set and/or a user-selectable parameter. For example, the threshold may be set to 100] belonging to the plurality of subspaces, 15with display of the plurality of subspaces [Fig. 8: displays of the plurality of subspaces with noise and Fig. 9 displays the plurality of subspaces without the noise].  
Paulsen does not explicitly disclose:
measurement support device configured to output information to associate amount information of the data from which the noise has been removed. 

Yongchun teaches three-dimensional measuring platform, that is, to reduce the influence of environmental factors on the collection accuracy, to improve the collection accuracy, and to make the collected etc. The high line is more aesthetically pleasing [0008].  Yongchun further teaches thresholding the measurement device configured to outputting information to associate amount information of the data from which the noise has been removed [0053-0054: Step S133, remove the location information whose probability density is lower than a predetermined threshold] & [0061-0065: Step S152: Calculate the distances between all points on the contour line and the straight line, and keep points whose distances are greater than a preset distance].

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Yongchun’s thresholding of the probability densities  based on straight line correlation and density thresholding to remove values greater than a preset distance as a thresholding a noise removal technique to add to Paulsen’s orientation thresholding for noise because the removing noise base on probability densities increases the quality of the imaging by removing lower level noise [0006: Youngchun].

Claim 3. Dependent on the measuring apparatus according to claim 2.  Paulsen further discloses a measurement support device (Fig. 1: 105 & 106) [0041: describes details of support elements 104-108]  configured to selects two items of shape measurement data (Fig. 7: 711 & 712) [0057:  local surface representation 711 from the centre 715 of the other local surface representation 711] that are temporally or spatially close to each 20other (Fig. 7: 711 & 712 are close to each other), from among a plurality of items of the obtained data [0056:  The process may determine two neighbouring local surface representations as being connected based on a suitable criterion for connectedness, e.g. a criterion based on the distance between the local surface representations and their relative orientation], sets a displacement vector (Fig. 7:  717) formed by the two items of data [0056] and a position vector (Fig. 7: projection of 715 and 716) determined by a prescribed point and one of the two items of data [0057:  The distance d2 is the distance of the projection 717 of the centre 716 of one of the neighbouring local surface representations 712 onto the direction of the local surface normal 713 of the other local surface representation 711 from the centre 715 of the other local surface representation 711], and determines that at least one of the selected two items of data involves noise [0050:  Due to noise and other factors, the thus determined directions of the local surface normals may not always be consistent. A voting scheme that correctly orients the normals is applied in a later step as explained in detail later] based on an angle that the displacement vector forms with the position vector, 25and removes the noise [0056:  The maximum allowed distance between two local surface representations and the maximum angle may be pre-set and/or user-selectable parameters. In one embodiment, the maximum allowed distance is a user-selectable parameter, as it depends on the data. For surface reconstructions of the human ear canal, maximum distances of between 1 mm and 3 mm have been found useful. Similarly, a threshold for the angle of e.g. 30º has been found suitable]. (Fig. 8: with noise and Fig. 9 with items exceeding thresholds removed). 

Claims 4-5 & 15 are rejected under 35 U.S.C. 103 as being unpatentable over Paulsen, Toshimitsu and Youngchun and in further view of Kitamura (US 20110231144; “Kitamura”).

Claim 4. Dependent on the measuring apparatus according to claim 2. Paulsen further discloses measurement support device (Fig. 1: 105 & 106) [0041: describes details of support elements 104-108] is configured selects three items (Fig. 10a: areas 1028-1030) of shape measurement data that are temporally or spatially close to each 30other (Fig. 7: 711 & 712 are close to each other) [0056:  the process may determine two neighboring local surface representations as being connected based on a suitable criterion for connectedness, e.g. a criterion based on the distance between the local surface representations and their relative orientation. FIG. 7 illustrates an example of a measure of connectedness between local surface representations. The distance between local surface representations 711 and 712 may be defined as the distance d1 between their respective centres of mass 715 and 716. The relative orientation of the local surface representations may be determined as the angle between their respective surface normal 713 and 714. The angle is taken as an absolute value (or modulo 90ºsince the orientation of the surface normal are arbitrary. For example, one normal may point "into the shape" and the other "out of the shape". The maximum allowed distance between two local surface representations and the maximum angle may be pre-set and/or user-selectable parameters. In one embodiment, the maximum allowed distance is a user-selectable parameter, as it depends on the data. For surface reconstructions of the human ear canal, maximum distances of between 1 mm and 3 mm have been found useful. Similarly, a threshold for the angle of e.g. 30.degree. has been found suitable], from among a plurality of items of the obtained shape measurement data [0056], selects any desired two pairs (Fig. 7: 711 & 712 are close to each other).
Paulsen does not explicitly disclose:
Shape measurement data from among the three items of data and sets two displacement vectors determined by the selected two pairs of shape measurement data, and  44Client Ref. No. FN201805324determines that at least one of the selected three items of shape measurement data involves noise, based on an angle that the two displacement vectors form, and removes the noise.  

Kitamura teaches a technique for constructing a three-dimensional model from three-dimensional point cloud position data.  Kitamura further teaches shape measurement data (Fig.2: processor 330)[0040] from among the three items of shape measurement data (Fig. 11:  subareas on one plane referencing a subarea on another plane) and sets two displacement vectors [Table 3], determined by the selected two pairs of shape measurement data [0115:  all of the pairs of the planes that are identified as matching planes are extracted. Then, by using the matching plane of the first viewpoint and the point in the corresponding matching plane of the second viewpoint, a distance "d" between the plane and the point is calculated as shown in FIG. 11. The distance "d" is represented by the following Sixth Formula], and  44Client Ref. No. FN201805324determines that at least one of the selected three items of shape measurement data involves noise, based on an angle [0023: The normal vector of the target plane is aligned with the normal vector of the projecting plane, and the center of gravity of the target plane is made coincide with that of the projecting plane when viewed from the normal vector direction. Then, the distance between the target plane and the projecting plane is set at a predetermined value] that the two displacement vectors form and removes the noise [0072: The non-plane area removing unit 202 removes three-dimensional point cloud position data of the calculated non-plane areas from the three-dimensional point cloud position data obtained by the three-dimensional point cloud position data obtaining unit 101. The removal of the non-plane areas is performed by at least one of the following three methods. In this embodiment, evaluations according to the following methods (1) to (3) are performed on all of the local areas. If the local area is identified as a non-plane area by at least one of the three methods, it is extracted as a local area that forms a non-plane area].

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Kitamura’s displacement distance from a subarea to a common point and removal of the subarea if displacement and angle do not meet a threshold value as processing to add to Paulsen’s displacement and vector processing because using a common reference improves the filtering quality of the noise processing by using  a repeatable common point for displacement measurement eliminates variations that occur between the pair of subareas [Kitamura Abstract].

Claim 5. Dependent on the measuring apparatus according to claim 2.   5PaulsenPaulPaulsen further discloses the measurement support device (Fig.1: 105 & 106)[0041] is configured to (Fig. 1: 105 & 106) [0041: describes details of support elements 104-108] selects (Fig. 1: 104-108 support circuity) [0041: describes details of support elements 104-108] a plurality of items of shape measurement data (Table 3) that are temporally or spatially close to each other (Fig. 7: 711 & 712 are close to each other), from among a plurality of items of the obtained shape measurement data [0056].  Youngchun does not explicitly disclose:  
calculates a plurality of distances between a determined point and each of a plurality of points indicated by the plurality of items of shape measurement data, 10obtains a representative value from the plurality of calculated distances, and determines, a based on a difference between one of the plurality of distances and the representative value exceeds a determined threshold, that the data corresponding to the one of the plurality of distances involves noise, and removes the 15noise.  

Kitamura teaches a technique for constructing a three-dimensional model from three-dimensional point cloud position data.  Kitamura further teaches a measurement support device (Fig.2: processor 330)[0040] calculates a plurality of distances between a determined point and each of a plurality of points [Table 1] indicated by the plurality of items of shape measurement data  [0091:  After the distance between the projecting plane 500 and each plane at each grid point is calculated, the distances that are greater than a predetermined value are removed (step S105 & 106)] 10obtains a representative value from the plurality of calculated distances, and determines, based on a difference between one of the plurality of distances and the representative value exceeds a predetermined threshold (Table 2)  [0097: After the distance between the projecting plane 500 and each plane at each grid point is calculated, the distances that are greater than a predetermined value are removed (step S105 & 106)], that the shape measurement data corresponding to the one of the plurality of distances involves noise, and removes the 15noise [0078:   Next, labels (planes) with small areas are removed as noise. The removal of noise may be performed at the same time as the plane labeling. In this case, while the plane labeling is performed, the number of the identical labels (number of points forming the identical label) is counted, and labels that have points at not more than a predetermined number are cancelled].

Claim 515. Dependent on the measuring apparatus according to claim 14. Paulsen does not explicitly disclose:
A measurement support device is configure to extracts a coordinate axis based on a distribution of the obtained shape measurement data, and constructs the three-dimensional coordinate space based on the 10extracted coordinate axis.  

Kitamura teaches a technique for constructing a three-dimensional model from three-dimensional point cloud position data.  Kitamura further teaches a measurement support device (Fig.2: processor 330)[0040] is configured to extracts a coordinate axis based on a distribution of the obtained shape measurement data, and constructs the three-dimensional coordinate space based on the 10extracted coordinate axis [0135:  In order to obtain the correlation data group that shows the positional relationship in the three-dimensional space between the target plane and the other planes of the object]. 

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Kitamura’s displacement distance from a subarea to a common point that forms a coordinate system as processing to add to Paulsen’s displacement and vector processing because using a common reference improves the filtering quality of the noise processing by using  a repeatable common point for displacement measurement eliminates variations that occur between the pair of subareas [Kitamura Abstract].

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Paulsen and Toshimitsu and in further view of Li (US 2014036862; “Li”).

Claim 12. Dependent on the measuring apparatus according to claim 8.  Paulsen does not explicitly disclose:  
a measurement support device is configured to a mode of controlling the display to display the data, the circuitry color-codes the plurality of subspaces corresponding to the evaluation value with a color associated with the 25evaluation value, and causes the display unit to display a color-coded plurality of subspaces.  

Li discloses imaging Multiple two-dimensional pictures may be used to generate a three-dimensional model of the physical object [0001] The visual cue 202 includes cells 208 spherically arranged to form a grid surrounding a representation 210 of the physical object as displayed on a display 204, each cell indicating a perspective from which the physical object is to be imaged to acquire a set of images [0021]. Li further teaches a measurement support device (Fig. 1: 206)  is configured to a mode of controlling the display unit (204) to display the data, the measurement support device is configured to color-codes the plurality of subspaces (212) corresponding to the evaluation value with a color associated with the 25evaluation value [0024:  The captured styling may include displaying the cell with a predetermined and/or altered color, shape, pattern, size, line weight, highlight, animation, opacity level, and/or other suitable styling that is different from the captured styling to indicate that the cell has been imaged at the perspective associated with the cell] , and causes the display unit to display a color-coded plurality of subspaces [0025:  The level of quality may be associated with one of two possible values (e.g., acceptable quality or unacceptable quality) or one of many possible values and mapped to a corresponding appearance feature].

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Li’s color coding of subareas to distinguish value levels between the cells as a display process for Paulsen’s subareas as they are evaluated because providing visual distinctions in processing the subareas improves the user’s processing of large data scans with emphasis on a specific evaluation criteria highlighted over the extent of data displayed [Li 0016].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Monica S Young whose telephone number is (303)297-4785. The examiner can normally be reached M-F 07:30-04:00 MST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571-27-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MONICA S YOUNG/Examiner, Art Unit 2855                                                                                                                                                                                                        
/ALEXANDER A MERCADO/Primary Examiner, Art Unit 2855